Title: To George Washington from Major General John Sullivan, 30 August 1779
From: Sullivan, John
To: Washington, George


        
          Newtown [N.Y.] Augt 30th 1779
        
        I have the pleasure to inform your Excellency that having formd the junction with General Clinton without loss, we marchd from Tioga the 26th in the afternoon, the Rains had swell’d the Cayuga so as to render our march to Chemung very difficult, as we had to ford the River twice in our Rout. We arriv’d there in the evening of the 28th and marchd for the place early in the morning of the 29th about eleven oClock a Messenger from Major Par, (who commanded the Rifle Corps an advance of the light Troops of the army under General Hand) inform’d me, the Enemy had (about a mile in front of the Town) a very extensive Breast work erect’d on a rising ground, which commanded the Road, in which, we were to pass with our Artillery and which would enable them to fire upon our Flank and front at the same time. This Breast Work they had indevourd to masque, in a

very artful manner; and had conceald themselves behind it, in large numbers, I had before been apprised of the Enemys having a very large Incampment at that place. I found that the Work was in a bend of the River, which by turning northward, form’d a Semicircle. There was a deep Brook in front of this Work over which, the Road pass’d and then turnd off to the right, parrellel to the course of the rising Ground upon which, their Works was constructed, which would enable them, to flank the line of march of one Column of our Troops had it advanc’d, withought discovering the Work, they had also posted on a Hill about one-hundred and fifty Rods in theire Rear and considerably on their left, a strong party, in order, as I suppose to fall on our right flank, when we were ingag’d with the works in front and to cover the retreat of the Troops which occupied the Works in case they should be caried, and to take advantage of any disorder which might appear among our Troops in the persuit. This Hill was very advantageously form’d for their purpose as it terminated in a Bluff point abt a Mile in the rear of their Works and about two hundred yards from the River, leaving a hollow way between the Hill and the River of about one hund[r]ed and fifty yards and ending on the North in a very narrow Defile. This hollow way was clear of Trees and Bushes and was occupied by them as a place of Incampment for part of their Army—General Hand formd the light Corps of the Army in the Wood within four hundred yards of their Works—The Riflemen in his front kept skirmishing with the Enemy who frequently sallied out and suddenly retired apparently with a view of drawing our Men into the Works which they suppos’d had not been discovered for the Growth upon the Hill being Pine interspersd with very low shrub Oaks and they having cut off oak shrubs and stuck them in the ground in front of their Works they had some reason to suppose that we should not be able to distinguish them from those growing on the Eminence—General Hand remaind at his post untill I arriv’d with the main Army. General Poor’s Brigade which formd the right Wing of the main Army display’d in the rear of Genl Hands. Genl Maxwells Brigade which formd the left wing came a breast with Genl Poor and remaind in Column ready to act as occasion might require It was observ’d that their was anothe[r] chain of Hills terminating in a Point rather in rear of our right and abough one mile distant from the right of our lines. It was conjectur’d that the Enemy had taken post upon one or both the Hills in order to fall on our right and rear when we attempted to attack their Works. General Poor was therefore detach’d to gain the Hill first describd and fall into the Enemys rear. Small reconoitring Parties were likewise detachd to make discoveries at the other Hill and to give notice of any appearance of

the Enemy there; and still to guard more affectually against any attempt from that quarter General Clinton[’s] Brigade which forms the second Line of the Army was orderd to turn off and follow in the rear of General Poor to Sustain him in case of necessity or to form a Line to oppose any force which might fall in his rear or attempt to gain the Flank or Rear of the Army—When a sufficien[t] Space of time was given to Genl Poor to gain the Hill in their rear our Artillery was to announce our Attack in front which was to be made by Genl Hands Corps supported by Genl Maxwell’s Brigade if necessary. Maxwell’s Brigade was therefore held in a closed Column in order to give the necessary support to the attacking Party or to form a Line to oppose any force which might attempt to attack us in our Front or rear—Colo. Dubois with the right Flanking division of the Army consisting of two hundred and fifty Men was advanc’d on the right of Genl Poor and Colo. Ogden with the left flanking division of the Army consisting of two hund[r]ed and fifty more was posted near the River with directions as soon as the attack began to advance along the side of the River and gain the Enemy’s right to prevent their escaping across the Cayuga Genl Poor mov’d on to gain the Hill and Genl Clinton followed as directed but they were for some time delay’d by a Morass Genl Poor had however ariv’d near the Foot of the Hill when the Cannonading began in front of their Works, but upon attempting to assend it found a large body of the Enemy posted there who began a fire upon him but he formd his Troops charg’d with Bayonets and sometimes fired upon them advancing. They retreated from tree to tree and Kept up an incessant fire untill he gaind the Summet of the Hill with his Troops. Genl Clinton detachd two Regt to re-[in]force Genl Poor and followed himself with the Residue of the Brigade as directed. The two Regiments arrived just before he gaind the summet of the Hill and prevented the Enemy from turning his right which they were then attempting. Our Cannonade in front and I doubt not the unexpected fire from Genl Poor on the Enemys left occasioned them instantly to abandon their Works in the utmost confusion, they fled in the greatest disorder leaving eleven of their Indian Warriors and one Female dead on the Ground with a great number of packs Blankets Arms Camp Equipage, and a variety of their Jewels some of which are of considerable value.
        We took two Prisoners one a Tory the other an inlisted Negro in one of the Tory Companies, They both agree that there were five Companies of Whites and their main strength [c]onsisting of the Indian Warriors of seven Nations, and that this was the place where they meant to make their principal opposition and that they had been waiting here 8 days Both the Butlers Brandt and Capt. McDona[l]d

was here each having a seperate command Brandt had some time since [been] slightly wounded in the Foot but is recover’d They further say they sent off their Wounded on horseback many of them no doubt were caried off in Canoes and many of their dead must have been caried off or conceal’d as We found many bloody Packs Coats Shirts and Blankets, and in short every appearance not only of Havock but of fright and confusion was left behind them. The ⟨main⟩ Army pursued them about a mile and the light Corps about three, but fear had given ⟨them⟩ too great speed to be overtaken—Our loss was three killd and thirty nine Wounded principally of Genl Poors Brigade among the latter were Major Titcomb Capt. Cloyse and Lieut. McAuley all badly, The latter is since dead. The other two it is hop’d will survive The residue are principally slightly Wounded. Genl Poor, his Officers and Men deserve the highest praise for their intripidity and Soldierly conduct, as do Colonel Proctor and the whole Artillery Corps—Major Par and the Rifle Corps also distinguishd themselves by their great vigilance and spirited Conduct. In short every Officer and Soldier conducted in a most Soldierly manner and those who were not immediately in the Engagement manifested their eagerness for the Combat in every action. Indeed the conduct of the whole Army was truly pleasing and gave the most striking evidence that no equal number of Troops can oppose their Progress I cannot help saying that the disposition of the Enemy’s Troops and the construction of their Works would have done honour to much greater officers than the unprincepled Retches, who commanded them. The numbers of the Enemy cannot be assertaind, but from the Extent of their Works and the Posts they occupied, they must have been numrous.
        This place in English called Newtown is a large scatter’d Settlement abounding with extensive Fields of the best Corn and Beans so extensive and numerous as to keep the whole Army this day industriously employd in distroying and the business yet unfinish’d. From the vast quantity of Corn planted at this Place and its Vicinities I conclude it to have been design’d as their principal Magazine. Exclusive of this Town which containd about twenty Houses, General’s Clinton and Poor on their Yesterday’s rout fell in with another of thirty Buildings about two miles to the east of this, which is also destroyed, The number of Indian Towns destroyed since the commencement of the Expedition including those burnt by Genl Clinton previous to the junction, is I think fourteen some of them [c]onsiderable. others inconsiderable. I have the honour to subscribe my self with particular Esteem Dr Genl very much your hble servant
        
          John Sullivan
        
       